

109 HR 1316 IH: National Heritage Area Act of 2021
U.S. House of Representatives
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1316IN THE HOUSE OF REPRESENTATIVESFebruary 24, 2021Mr. Tonko (for himself and Mr. McKinley) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize a National Heritage Area Program, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the National Heritage Area Act of 2021.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Sec. 3. National Heritage Area System.Sec. 4. National Heritage Area System management.Sec. 5. Study areas.Sec. 6. Local coordinating entities.Sec. 7. Property owners and regulatory protections.Sec. 8. Authorization of appropriations.Sec. 9. Statutory clarification.2.DefinitionsIn this Act:(1)Feasibility studyThe term feasibility study means a study conducted by the Secretary, or conducted by one or more other interested parties and reviewed and approved by the Secretary, in accordance with the criteria and processes required by section 5, to determine whether a study area meets the criteria to be designated by Federal statute as a National Heritage Area.(2)Indian TribeThe term Indian Tribe means any Indian or Alaska Native tribe, band, nation, pueblo, village, or other community the name of which is included on the list most recently published by the Secretary of the Interior pursuant to section 104 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5131).(3)Local coordinating entityThe term local coordinating entity means the entity designated by Federal statute to—(A)carry out, in partnership with other individuals and entities, the management plan for a National Heritage Area; and(B)operate a National Heritage Area, including through the implementation of projects and programs among diverse partners in a National Heritage Area.(4)Management planThe term management plan means the management plan for a National Heritage Area required under this Act. (5)National heritage areaThe term National Heritage Area means—(A)each National Heritage Area, National Heritage Corridor, Natural Preservation Commission, National Heritage Canalway, National Heritage Route, Heritage Corridor, Cultural Heritage Corridor, Heritage Partnership, and National Heritage Partnership, the Shenandoah Valley Battlefields National Historic District, or other area designated by Federal statute with the explicit purpose of establishing a national heritage area designated by Congress before or on the date of enactment of this Act; and (B)each National Heritage Area designated by Federal statute after the date of enactment of this Act, unless the law designating the area exempts that area from the National Heritage Area System by specific reference to this Act.(6)National heritage area systemThe term National Heritage Area System means the system of National Heritage Areas established by this Act.(7)SecretaryThe term Secretary means the Secretary of the Interior.(8)Study areaThe term study area means a specific geographic area that is the subject of a feasibility study under section 5.(9)Tribal governmentThe term Tribal government means the governing body of an Indian Tribe.3.National Heritage Area System(a)In generalIn order to recognize certain areas of the United States that tell nationally significant stories and to conserve, enhance, and interpret the areas’ natural, historic, scenic, and cultural resources that together illustrate significant aspects of our country’s heritage, there is established a National Heritage Area System through which the Secretary may provide technical and financial assistance to local coordinating entities to support the establishment, development, and continuity of National Heritage Areas.(b)National heritage area systemThe National Heritage Area System shall be composed of all National Heritage Areas.(c)Relationship to the national park system(1)Relationship to national park unitsThe Secretary shall encourage participation and assistance by any unit of the National Park System located near or encompassed by any National Heritage Area in local initiatives for that National Heritage Area that conserve and interpret resources consistent with an approved management plan for the National Heritage Area.(2)Applicability of lawsNational Heritage Areas shall not be—(A)considered to be units of the National Park System; or(B)subject to the authorities applicable to units of the National Park System.4.National Heritage Area System management(a)Management plan(1)In generalNot later than 3 years after a National Heritage Area is included in the National Heritage Area System outlined by this Act, the local coordinating entity of the National Heritage Area shall submit to the Secretary for approval a management plan for the National Heritage Area.(2)RequirementsThe management plan shall—(A)incorporate an integrated and cooperative approach for the protection, enhancement, and interpretation of the natural, cultural, historic, scenic, and recreational resources of the National Heritage Area;(B)be developed using a comprehensive planning approach that includes—(i)opportunities for stakeholders, including community members, local and regional governments, Tribal governments, businesses, nonprofit organizations, and other interested parties—(I)to be involved in the planning process; and(II)to review and comment on draft management plans; and(ii)documentation of the planning and public participation processes, including a description of—(I)the means by which the management plan was prepared;(II)the stakeholders involved in the process; and(III)the timing and method of stakeholder involvement;(C)include—(i)an inventory of—(I)the resources located in the National Heritage Area; and(II)any other property in the National Heritage Area that—(aa)is related to the themes of the National Heritage Area; and(bb)should be preserved, restored, managed, or maintained because of the significance of the property;(ii)comprehensive policies, strategies and recommendations for the conservation, funding, management, and development of the National Heritage Area;(iii)a description of actions that the Federal, Tribal, State, and local governments, private organizations, and individuals have agreed to take to protect the natural, historical, cultural, scenic, and recreational resources of the National Heritage Area;(iv)a program of implementation for the management plan by the local coordinating entity that includes a description of—(I)actions to facilitate ongoing collaboration among partners to promote plans for resource protection, restoration, and construction; and(II)specific commitments for implementation that have been made by the local coordinating entity or any government, organization, or individual for the first 5 years of operation;(v)the identification of sources of funding for carrying out the management plan;(vi)analysis and recommendations for means by which Federal, Tribal, State, and local programs, including the role of the National Park Service in the National Heritage Area, may best be coordinated to carry out this subsection; and(vii)an interpretive plan for the National Heritage Area; and(D)recommend policies and strategies for resource management that consider and detail the application of appropriate land and water management techniques, including the development of intergovernmental and interagency cooperative agreements to protect the natural, historical, cultural, educational, scenic, and recreational resources of the National Heritage Area.(3)ExceptionsThe requirements in paragraph (2) shall not apply to management plans in effect on the date of the enactment of this Act.(b)Evaluations(1)In generalNot later than 1 year before the authorization for Federal funding expires for a National Heritage Area, the Secretary shall—(A)conduct an evaluation of the accomplishments of that National Heritage Area; and(B)prepare and submit a report detailing the evaluation required by subparagraph (A) to—(i)the Committee on Natural Resources of the House of Representatives; and(ii)the Committee on Energy and Natural Resources of the Senate.(2)Evaluation componentsAn evaluation prepared under paragraph (1) shall—(A)assess the progress of the local coordinating entity with respect to—(i)accomplishing the purposes of the authorizing legislation for the National Heritage Area; and(ii)achieving the goals and objectives of the approved management plan for the National Heritage Area;(B)analyze the Federal, Tribal, State, local, and private investments in the National Heritage Area to assess the impact of the investments; and(C)review the management structure, partnership relationships, and funding of the National Heritage Area.(3)Results of evaluationBased upon the evaluation under paragraph (1), the Secretary shall prepare a report with recommendations for the National Park Service’s continued role, if any, with respect to the National Heritage Area. If the report recommends that Federal funding for the National Heritage Area be—(A)continued, the report shall include an analysis of—(i)ways in which Federal funding for the National Heritage Area may be reduced or eliminated over time;(ii)the appropriate time period necessary to achieve the recommended reduction or elimination; and(iii)justification for the continued funding in light of other National Park Service core responsibilities and priorities; or(B)eliminated, the report shall include a description of potential impacts on conservation, interpretation, and sustainability of the National Heritage Area.(4)Updates; Additional evaluations(A)UpdatesThe Secretary may satisfy the requirement under paragraph (1) for a National Heritage Area by updating an evaluation that was completed for that National Heritage Area not more than 5 years before another evaluation would otherwise be required under paragraph (1).(B)Additional evaluationsThe Secretary may conduct additional evaluations as the Secretary deems appropriate.(c)CoordinationThe head of any Federal agency planning to conduct activities that may have an impact on a designated National Heritage Area is encouraged to consult and coordinate these activities with the Secretary and the local coordinating entity to the maximum extent practicable.5.Study areas(a)Feasibility studies(1)In generalThe Secretary may carry out or certify a study to assess the suitability and feasibility of designating a specific geographic area as a National Heritage Area to be included in the National Heritage Area System.(2)PreparationThe feasibility study shall be carried out—(A)by the Secretary in consultation with Tribal, State, and local historic preservation officers, State and local historical societies, State and local tourism offices, and other appropriate organizations and governmental agencies; or(B)by interested individuals or entities, if the Secretary certifies that the completed study meets the requirements of paragraph (4).(3)CertificationNot later than 1 year after receiving a study carried out by interested individuals or entities under paragraph (2)(B) the Secretary shall review and certify whether the study meets the requirements of paragraph (4).(4)RequirementsA study under paragraph (1) shall include analysis, documentation, and determination on whether the study area—(A)has an assemblage of natural, historic, and cultural resources that—(i)represent distinct aspects of the heritage of the United States;(ii)are worthy of recognition, conservation, interpretation, and continuing use; and(iii)would be best managed—(I)through partnerships among public and private entities; and(II)by linking diverse and sometimes noncontiguous resources;(B)reflects traditions, customs, beliefs, and folklife that are a valuable part of the story of the United States;(C)provides outstanding opportunities—(i)to conserve natural, historic, cultural, or scenic features; and(ii)for recreation and education;(D)contains resources that—(i)are important to any identified themes of the study area; and(ii)retain a degree of integrity capable of supporting interpretation;(E)includes Tribal governments, residents, business interests, nonprofit organizations, and State and local governments that—(i)are involved in the planning of the study area;(ii)have developed a conceptual financial plan that outlines the roles of all participants in the study area, including the Federal Government; and(iii)have demonstrated support for the designation of the study area;(F)has a potential local coordinating entity to work in partnership with the individuals and entities described in paragraph (1) to develop the study area while encouraging State and local economic activity; and(G)has a conceptual boundary map that is supported by the public.(b)Report(1)In generalFor each study carried out under subsection (a), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report that describes—(A)the findings of the study described in subsection (a) for that study area; and(B)any conclusions and recommendations of the Secretary.(2)Timing(A)With respect to a study carried out by the Secretary in accordance with paragraph (2)(A)(i), the Secretary shall submit a report under subparagraph (A) not later than 3 years after the date on which funds are first made available to carry out the study.(B)With respect to a study carried out by interested individuals or entities in accordance with paragraph (2)(A)(ii), the Secretary shall submit a report under subparagraph (A) not later than 180 days after the date on which the Secretary certifies under paragraph (2)(B) that the study meets the requirements of paragraph (3).6.Local coordinating entities(a)DutiesFor any year that Federal funds have been made available under this Act for a National Heritage Area, the local coordinating entity for that National Heritage Area shall—(1)submit to the Secretary an annual report that describes the activities, expenses, and income of the local coordinating entity (including grants to any other entities during the year that the report is made);(2)make available to the Secretary for audit all records relating to the expenditure of Federal funds and any matching funds; and(3)require, with respect to all agreements authorizing expenditure of Federal funds by other organizations, that the organizations receiving the funds make available to the Secretary for audit all records concerning the expenditure of the funds.(b)AuthoritiesThe local coordinating entity may, subject to the prior approval of the Secretary, for the purposes of preparing and implementing the approved management plan for the National Heritage Area, use Federal funds made available through this Act to—(1)make grants to Indian Tribes, a State, a local government, nonprofit organizations, and other parties within the National Heritage Area;(2)enter into cooperative agreements with or provide technical assistance to the Indian Tribes, State, a local government, nonprofit organizations, Federal agencies, and other interested parties;(3)hire and compensate staff, which may include individuals with expertise in natural, cultural, and historic resources conservation; economic and community development; and heritage planning;(4)obtain money or services, including those provided under other Federal laws or programs;(5)contract for goods or services; and(6)support activities of partners and any other activities that further the purposes of the National Heritage Area and are consistent with the approved management plan.(c)Prohibitions on the acquisition of real propertyThe local coordinating entity may not use Federal funds received under this Act to acquire real property or any interest in real property. (d)Heritage area commissions(1)Section 804(j) of division B of H.R. 5666 (Appendix D) as enacted into law by section 1(a)(4) of Public Law 106–554 (54 U.S.C. 320101 note; 114 Stat. 2763, 2763A–295; 123 Stat. 1294; 128 Stat. 3802) is amended by striking shall terminate and all that follows through the period and inserting shall terminate on September 30, 2034..(2)Section 295D(d) of Public Law 109–338 (120 Stat. 1833; 130 Stat. 962) is amended by striking shall terminate and all that follows through the period and inserting shall terminate on September 30, 2034..7.Property owners and regulatory protectionsNothing in this Act shall be construed to—(1)abridge the rights of any property owner, whether public or private, including the right to refrain from participating in any plan, project, program, or activity conducted within the National Heritage Area;(2)require any property owner to permit public access (including Federal, Tribal, State, or local government access) to such property or to modify any provisions of Federal, Tribal, State, or local law with regard to public access or use of private lands;(3)alter any duly adopted land use regulation or any approved land use plan or any other regulatory authority of any Federal, Tribal, or State, or local government, or to convey any land use or other regulatory authority to any local coordinating entity;(4)authorize or imply the reservation or appropriation of water or water rights;(5)diminish the authority of the State to manage fish and wildlife including the regulation of fishing and hunting within the National Heritage Area;(6)create any liability, or have any effect on any liability under any other law, of any private property owner with respect to any persons injured on such private property;(7)affect the authority of any Federal official to provide technical or financial assistance under any other law;(8)modify any law or regulation authorizing Federal officials to manage Federal land under their control or limit the discretion of Federal land managers to implement approved land use plans within the boundaries of a National Heritage Area, nor shall this Act be construed to modify, alter, or amend any authorized uses of these Federal lands; or(9)enlarge or diminish the treaty rights of any Indian Tribe within the National Heritage Area. 8.Authorization of appropriations(a)In generalNotwithstanding any other provision of law, for each of fiscal years 2022 through 2037, there is authorized to be appropriated not more than $750,000 for each National Heritage Area.(b)AvailabilityAmounts made available under subsection (a) shall remain available until expended.(c)Cost-Sharing requirement(1)Federal shareNotwithstanding any other provision of law, including any law designating a National Heritage Area, the Federal share of the total cost of any activity funded with appropriations authorized by subsection (a) shall not be more than 50 percent.(2)Form of non-Federal shareThe non-Federal share of the total cost of any activity funded with appropriations authorized by subsection (a) may be in the form of in-kind contributions of goods or services fairly valued.(3)ExceptionNotwithstanding section 9(b), for each National Heritage Area established before the date of the enactment of this Act without a non-Federal cost share requirement or with a non-Federal cost share requirement of less than 50 percent—(A)the non-Federal cost share requirement, or lack thereof, shall remain at the previously enacted level for 2 full fiscal years after the date of the enactment of this Act; and(B)after the period referred to in subparagraph (A), the non-Federal cost share requirement shall increase by 10 percent annually until the non-Federal share is consistent with paragraph (1).(d)Authority To provide assistanceNotwithstanding any other provision of law, the Secretary may provide assistance to a National Heritage Area during any fiscal year for which appropriations are authorized under subsection (a).9.Statutory clarification(a)Authorization limitationsAny provision of law enacted before the date of the enactment of this Act that provides for a termination, expiration, or other time limitation on the authorization for a National Heritage Area is hereby superceded and shall have no effect.(b)Funding limitationsAny provision of law enacted before the date of the enactment of this Act that provides for a termination, expiration, or other limitation on the time or amount of an authorization of appropriations for a National Heritage Area is hereby superceded and shall have no effect.(c)EvaluationsAny provision of law enacted before the date of the enactment of this Act that requires the Secretary to conduct an evaluation of or submit a report on the accomplishments of a National Heritage Area is hereby superceded and shall have no effect.(d)Other authoritiesAny provision of law enacted before the date of the enactment of this Act that provides for the establishment, management, administration, operation, or otherwise affects a National Heritage Area and is not explicitly otherwise provided for in this Act shall not be affected by this Act.